Citation Nr: 0810764	
Decision Date: 04/01/08    Archive Date: 04/14/08

DOCKET NO.  02-08 801	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Detroit, 
Michigan


THE ISSUES

1.  Entitlement to service connection for residuals of a 
spinal cord injury.

2.  Entitlement to service connection for residuals of a left 
hip injury.

3.  Entitlement to service connection for residuals of a 
bilateral knee injury.

4.  Entitlement to service connection for residuals of a 
right shoulder injury.

5.  Entitlement to service connection for residuals of a 
right elbow injury.

6.  Entitlement to service connection for residuals of a left 
ankle injury.


REPRESENTATION

Appellant represented by:	Paralyzed Veterans of America, 
Inc.


ATTORNEY FOR THE BOARD

Mark Vichich, Associate Counsel


INTRODUCTION

The veteran served on active duty from June 1974 to November 
1974.  He also had verified and unverified active duty for 
training (ACDUTRA) and inactive duty for training (INACDUTRA) 
with the Michigan Army National Guard (ANG) between 1983 and 
1993.

This matter comes before the Board of Veterans' Appeals 
(Board) following Board Remand of January 2005.  This matter 
was originally on appeal from a July 2001 rating decision of 
the Department of Veterans Affairs (VA) Regional Office (RO) 
in Detroit, Michigan.  

The appeal is REMANDED to the RO via the Appeals Management 
Center (AMC), in Washington, DC.  VA will notify the 
appellant if further action is required.


REMAND

In August 2004, the veteran testified before a Veterans Law 
Judge at a travel board hearing; that Veterans Law Judge is 
no longer with the Board.  In March 2008, the Board received 
correspondence from the veteran in which he requested his 
case be remanded so that he could be provided with another 
hearing.  The case must be remanded to satisfy his hearing 
request.

Accordingly, the case is REMANDED for the following action:

The RO should schedule the veteran for a 
travel board hearing at the earliest 
possible date.

The appellant has the right to submit additional evidence and 
argument on the matter or matters the Board has remanded.  
Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board of 
Veterans' Appeals or by the United States Court of Appeals 
for Veterans Claims for additional development or other 
appropriate action must be handled in an expeditious manner.  
See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2007).



_________________________________________________
John E. Ormond, Jr.
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the 
Board of Veterans' Appeals is appealable to the United States 
Court of Appeals for Veterans Claims.  This remand is in the 
nature of a preliminary order and does not constitute a 
decision of the Board on the merits of your appeal.  
38 C.F.R. § 20.1100(b) (2007).



